Citation Nr: 1609206	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bonded upper/lower front teeth.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1986 and June 1987 to May 1994.  He also had service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board observes that service connection was previously denied for residuals of bonded upper/lower front teeth in a July 2003 rating decision, and the Veteran did not perfect an appeal of that determination.  Under normal circumstances, new and material evidence would be required to reopen the previously denied claim.  However, relevant service dental records were associated with the claims file in 2014, which were not part of the record at the time of the 2003 adjudication. Therefore, the Board will consider the claim on a de novo basis without first addressing whether new and material evidence has been submitted.  See 38 C.F.R. 
§ 3.156(c) (when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence).

In August 2009, the Veteran requested a Board hearing.  However, in an August 2011 letter to the RO, he withdrew his hearing request.  38 C.F.R. § 20.704(e).

This matter was previously before the Board in March 2014, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2014 remand, the Board requested that the Veteran identify all providers who treated his dental disorder since 2007.  The AOJ thereafter requested further information from the Veteran concerning his current treatment.  He replied that he only received treatment at the West Palm Beach VA Medical Center (VAMC) and the Fort Pierce VA Community Based Outpatient Clinic (CBOC).  See April 24, 2014 Statement in Support of Claim.  However, no updated records from these facilities were obtained.  In this regard, the Board notes that available VA treatment records (dated until January 2008) contain references to upcoming dental appointments.  

Accordingly, as the Veteran has identified relevant VA treatment records that have not yet been obtained, they should be secured on remand.  Stegall v. West, 11 Vet. App. 268 (1998)(compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of treatment of the Veteran (e.g., since January 2008) from the West Palm Beach VAMC and Fort Pierce CBOC.

2.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim on the merits.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case and afforded an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


